     Case 5:21-cv-00505-RGK-JDE Document 6 Filed 04/15/21 Page 1 of 1 Page ID #:28



                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   KENYON DARRELL BROWN,                   )      No. 5:21-cv-00505-RGK (JDE)
                                             )
12                     Petitioner,           )
                                             )      JUDGMENT
13   v.                                      )
                                             )
     CALIFORNIA DEPARTMENT OF                )
14                                           )
     CORRECTIONS, et al.,                    )
15                                           )
                                             )
16                    Respondents.
17
18         Pursuant to the Order Summarily Dismissing Action,

19         IT IS ADJUDGED that the action is dismissed with prejudice.
20
21
     Dated: April 15, 2021
22
                                                 ______________________________
23                                               R. GARY KLAUSNER
24                                               United States District Judge

25
26
27
28
